                      Case 2:08-cr-00064-JCM-GWF Document 773 Filed 04/24/20 Page 1 of 1



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7     UNITED STATES OF AMERICA,                               Case No. 2:08-CR-64 JCM (GWF)
                 8                                             Plaintiff(s),                      ORDER
                 9             v.
               10      STEVEN GRIMM, et al.,
               11                                            Defendant(s).
               12
               13             Presently before the court is attorney Alina M. Shell’s unopposed motion for extension to
               14      provide affidavit. (ECF No. 772). Ms. Shell is defendant Steven Grimm’s prior counsel. Id. at 1.
               15      Ms. Shell requests a 14-day extension of time to file her affidavit as ordered by the court. Id.; (see
               16      also ECF No. 768). Ms. Shell and her firm, McLetchie Law, have a variety of deadlines that
               17      prevent her from completing the affidavit. (ECF No. 772).
               18             Good cause appearing and without opposition from the government, the court grants Ms.
               19      Shell’s motion. Ms. Shell shall file her affidavit on or before May 11, 2020.
               20             Accordingly,
               21             IT IS SO ORDERED.
               22             DATED April 24, 2020.
               23
                                                                      __________________________________________
               24                                                     UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
